Exhibit 10.32
Non-Employee Directors’ Compensation for 2010
At its regularly scheduled meeting on December 10, 2009, the Board of Directors
of Aqua America, Inc., upon the recommendation of its Executive Compensation
Committee, approved the following directors’ compensation for 2010 for the
non-employee directors of Aqua America, Inc.: (1) an annual cash retainer of
$28,000; (2) an annual cash retainer for the Chair of the Executive Compensation
Committee and Corporate Governance Committee of $7,500; (3) an annual cash
retainer for the Chair of the Audit Committee of $10,000; (4) a meeting fee of
$1,500 for each meeting of the Board of Directors; (5) a meeting fee of $1,500
per meeting for meetings of the Board Committees; and (6) an annual stock grant
to directors of 2,000 shares payable on the first of the month following the
Annual Meeting of Shareholders. All directors are reimbursed for reasonable
expenses incurred in connection with attendance at Board or Committee meetings.

 

 